Citation Nr: 9924660	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-23 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Raul Correa Grau, M.D.


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1956 to 
August 1959, from October 1959 to April 1960, and from July 
1962 to July 1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

A hearing was held at the RO on January 8, 1998.  Raul Correa 
Grau, M.D., testified.  A transcript of that hearing has been 
associated with the record on appeal.


FINDINGS OF FACT

1.  The last final denial of a claim of service connection 
for a psychiatric disorder was a March 1988 Board decision.

2.  The additional evidence received since the March 1988 
Board decision, denying the appellant's claim for service 
connection for a psychiatric disorder includes service 
medical records reflecting treatment in March 1960 and 
February 1966; statements by Jose Lebron, Luisa Suarez de 
Luna, Pedro Corda, and Gladys Perez Dones; service personnel 
records; the record of treatment at a naval dispensary in 
November 1979; a January 1986 statement by Hector Miranda, 
M.D.; VA outpatient treatment records, examination reports, 
and hospitalization reports indicating treatment from 
December 1973 to December 1997; the testimony of Dr. Correa 
at the January 1998 hearing; statements in May 1995 and 
February 1998 by Dr. Correa; a February 1995 statement by Dr. 
Alicea; various statements by the appellant's spouse; 
pleadings and statements by the appellant; medical records 
from May 1990; and August 1988 and October 1988 statements 
from Nilda Keene, M.D.

3.  The additional evidence is either cumulative of evidence 
considered previously, duplicative of evidence considered 
previously, or not probative of the issue on appeal.


CONCLUSION OF LAW

The evidence received since the March 1988 Board decision 
that denied service connection for a psychiatric disorder is 
not new and material, and the claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.303, 20.1103, 
20.1104, 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1978 the appellant was treated as a VA outpatient 
for abdominal pain and nausea.

In November 1979 the appellant was treated at a naval 
dispensary for stomach cramps and a cold.

In December 1986 the appellant was treated as a VA outpatient 
for peptic ulcer disease [PUD].

In September 1987 the appellant was treated as a VA 
outpatient for schizophrenia, chronic, undifferentiated type 
[SCUT].

In May 1988 the appellant was treated as a VA outpatient for 
peptic ulcer disease.

In May 1988 the appellant was treated as a VA outpatient for 
complaints of sadness, insomnia, and hearing voices.

From May to June 1988 the appellant was treated at a VA 
hospital for chronic schizophrenia, undifferentiated type.

In an August 1988 statement, Nilda Keene, M.D., stated that 
she was treating the appellant for chronic schizophrenic 
disorder, undifferentiated type.

VA outpatient treatment records from September 1988 to 
September 1990 indicate that the appellant was treated for 
various conditions including schizophrenia, chronic, 
undifferentiated type; gastrointestinal complaints; 
noninsulin dependent diabetes mellitus [NIDDM]; coronary 
artery disease [CAD]; and chronic obstructive pulmonary 
disease [COPD].

In an October 1988 statement, Dr. Keene stated the she had 
treated the appellant since February 1986 for chronic 
schizophrenic disorder, undifferentiated type.

In December 1988 the appellant was treated as a VA outpatient 
for peptic ulcer disease and chronic schizophrenia.

From December 1988 to February 1989, the appellant was 
treated at a VA hospital for various conditions, including 
chronic schizophrenia, undifferentiated type, and depression.

In May 1990 the appellant was treated for an acute myocardial 
infarction at Hospital Santa Rosa in Guayama, Puerto Rico.

In July 1990 the appellant was treated at a VA hospital for 
various conditions, including schizophrenia, residual type, 
and depression.

From November 1990 to February 1991, the appellant was 
treated at a VA hospital for various conditions, including 
chronic PTSD, delayed type, and depressive disorder.

From April 1991 to August 1991, the appellant was treated at 
a VA hospital for various conditions including PTSD and 
chronic schizophrenia, paranoid type.

In May 1991 the appellant underwent a clinical interview with 
a VA psychologist to determine his PTSD stressors.

At an August 1991 VA examination, the examiners noted that 
the appellant reported that he had been exposed to an 
explosion during his first period of service and that, during 
his second period of service, he was hospitalized in 
Portsmouth, Virginia, for schizoid personality, which was 
determined to have existed prior to service.  The examiners 
added that the appellant was determined to be unfit for 
further military service.

The examiners conducted an extensive review of the 
appellant's medical history.  They described the appellant's 
symptoms.  The examiners concluded that the appellant 
suffered from classic chronic post traumatic stress disorder, 
dating from his first period of service, superimposed over a 
schizophrenic disorder of episodic nature.

An October 1991 VA psychological report indicates that the 
appellant was evaluated using the Minnesota Multiphasic 
Personality Inventory [MMPI] and a clinical interview.  The 
examiner stated that the appellant's MMPI profile was largely 
invalid or exaggerated at best.  The examiner interpreted 
that the appellant's profile as a "cry for help."

The examiner diagnosed rule out [R/O] schizophrenia 
(principal diagnosis) and mild PTSD.  The examiner stated 
that the appellant's test results were inconclusive but 
somewhat consistent with both PTSD and schizophrenia.

In a November 1994 statement, the appellant and his spouse 
stated that the appellant's nervous condition began in 
service.

VA medical records dated from September 1990 to December 1997 
indicate that the appellant was treated for various 
diagnoses, including depressive disorder, ischemic heart 
disease [IHD], overflow incontinence, chronic obstructive 
pulmonary disease [COPD], high blood pressure [HBP], diabetes 
mellitus [DM], gastritis, hearing loss, schizophrenia, post 
traumatic stress disorder [PTSD], and coronary artery bypass 
[CABP].

In a January 1995 statement, the appellant's spouse stated 
that the appellant's nervous condition was acquired during 
his second period of service, while he was serving on the 
U.S.S. Wasp.

In a February 1995 statement, Juan Alicea Rolon, M.D., stated 
that the appellant had had PTSD for several years.

In a May 1995 statement, Dr. Correa indicated that he had 
examined the appellant.  Dr. Correa noted that the appellant 
had served three periods of military service and had been 
hospitalized during the second period due to nerves.

Dr. Correa noted that in 1970 total disability was granted by 
VA for the appellant's service-connected nervous condition.  
He added that in 1976 service connection was severed because 
VA determined that the appellant's nervous condition existed 
prior to service.

Dr. Correa noted that four examinations, two in 1984 and one 
each in 1989 and 1991, had resulted in diagnoses of 
schizophrenia or rule out[R/O] schizophrenia and that the 
appellant had been hospitalized in service in Portsmouth, 
Virginia, for a nervous condition.

Dr. Correa stated, "With this history, we conclude and with 
consistent diagnosis of [schizophrenic] reaction since his 
first hospitalization in Portsmouth, Virginia."

Dr. Correa diagnosed the appellant with PTSD, by history, and 
chronic schizophrenic reaction.  Dr. Correa opined that the 
onset of the appellant's schizophrenic reaction was October 
28, 1959, when he was hospitalized in Portsmouth, Virginia.

At a June 1996 VA examination, the appellant was diagnosed 
with chronic schizophrenia, undifferentiated type.

At the January 1998 hearing, Dr. Correa stated that he first 
saw the appellant in March 1995.  He stated that the 
appellant suffered from undifferentiated chronic 
schizophrenic reaction.

He stated that he had reviewed multiple prior evaluations of 
the appellant.  He noted that all of the examiners except one 
had diagnosed the appellant with chronic schizophrenia.  Dr. 
Correa stated that the exception was a diagnosis of 
psychophysiological reaction at the beginning of the 
appellant's illness.  Dr. Correa explained that this 
diagnosis indicated to him that, although the appellant had 
schizophrenia at that time, the predominant manifestation was 
a psychophysiological reaction.

Dr. Correa opined that the appellant's symptoms had their 
onset during his military service.  He stated that the cause 
of these symptoms was stress, which could have been created 
by exposure to the culture of the military.

Dr. Correa stated that his opinion that the appellant 
developed schizophrenia in service was based upon the report 
of a January 1970 VA examination.

In a February 1998 statement, Dr. Correa stated that he had 
treated the appellant since March 26, 1995.  Dr. Correa 
discussed the appellant's medical history and recent 
symptoms.

Dr. Correa stated that the appellant was schizophrenic and 
that he did not suffer from schizophrenia before entering 
service.  Dr. Correa added that the appellant's experiences 
in the military were sufficiently traumatizing to develop and 
put the schizophrenia in place.  He concluded that the 
appellant suffered from schizophrenia, which was acquired in 
service.

The appellant is seeking service connection for 
schizophrenia.  In a March 1988 decision, the Board denied 
reopening of a claim for service connection for a psychiatric 
disorder.  The appellant was notified of the decision on 
March 16, 1988.  Therefore, that decision was final.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.104(a), 20.1100 
(1998).  However, the law and regulations allow for reopening 
a claim, even if finality has attached, if new and material 
evidence has been submitted.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1105 (1998).  The evidence 
to be analyzed as to whether "new and material" evidence 
has been submitted is all of the evidence received since the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App 273 (1996); Glynn v. Brown, 6 Vet. App. 523, 528 (1994).

New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If new and material evidence has 
not been submitted, the Board does not need to address the 
merits of the claim.  Sanchez v. Derwinski, 2 Vet. App. 330 
(1992).

As indicated above, the appellant's claim of service 
connection for a psychiatric disorder was denied by the Board 
in a decision dated in March 1988.  At that time, the Board 
reviewed an affidavit from the appellant's former spouse, a 
statement from Roberto Capestany, M.D., J.D., a February 1986 
statement from Nilda Keene, M.D., the appellant's testimony 
at a February 1986 hearing, and the testimony the appellant 
and Julia Jera-Medina at an October 1986 hearing.  The Board 
concluded that the evidence did not change the factual basis 
on which prior denials by the Board in 1977, 1980, and 1982 
of the appellant's claim were predicated.

The appellant's claim of service connection for an acquired 
psychiatric disease was denied by the Board in a decision 
dated in August 1982.  At that time, the Board reviewed the 
appellant's testimony at an November 1980 hearing, the 
testimony of Dr. Capestany at a November 1981 hearing, and a 
VA hospitalization record showing treatment of the appellant 
from May to June 1980.  The Board concluded that the evidence 
failed to demonstrate a new factual basis warranting service 
connection for an acquired psychiatric disability.

By a February 1982 decision, the Board had denied the 
appellant's claim for service connection for an acquired 
nervous disorder.  At that time, the Board reviewed the 
appellant's service medical records; VA examination reports 
dated in October 1968, January 1970, January 1971, November 
1973, and May 1975; numerous lay statements; statements from 
medical providers indicating that the appellant had not 
received psychiatric treatment prior to service; the report 
of a December 1961 hospitalization for gastroenteritis; and 
school records.  The Board concluded that the evidence failed 
to demonstrate a new factual basis warranting service 
connection for an acquired nervous disorder.

By an April 1977 decision, the Board had denied the 
appellant's claim for restoration of service connection for a 
nervous disorder.  At that time, the Board reviewed the 
appellant's service medical records; service personnel 
records; VA examination reports dated in October 1968, 
January 1970, January 1971, and May 1975; the November 1969 
statement by a VA psychiatrist; numerous lay statements; and 
statements from medical providers indicating that the 
appellant had not received psychiatric treatment prior to 
service.  The Board found that during service the appellant 
had an acute situational reaction and was diagnosed as having 
schizoid personality.  The Board added that no chronic 
psychoneurosis or psychosis was present during active service 
or within one year thereafter.  The Board found also that the 
appellant was diagnosed in 1968 as having various 
manifestations of psychoneurosis and in 1975 with a 
psychosis.  The Board concluded that, because no acquired 
psychiatric disorder was present during active military 
service and no psychosis was present to a disabling degree 
within one year thereafter, severance of service connection 
was correct.

The additional evidence received since the March 1988 Board 
decision, denying the appellant's claim for service 
connection for an acquired psychiatric disorder consists of 
service medical records reflecting treatment in March 1960 
and February 1966; statements by Jose Lebron, Luisa Suarez de 
Luna, Pedro Corda, and Gladys Perez Dones; service personnel 
records; the record of treatment at a naval dispensary in 
November 1979; a January 1986 statement by Hector Miranda, 
M.D.; VA outpatient treatment records, examination reports, 
and hospitalization reports indicating treatment from 
December 1973 to December 1997; the testimony of Dr. Correa 
at the January 1998 hearing; statements in May 1995 and 
February 1998 by Dr. Correa; a February 1995 statement by Dr. 
Alicea; various statements by the appellant's spouse; 
pleadings and statements by the appellant; medical records 
from May 1990; and August 1988 and October 1988 statements 
from Dr. Keene.

The additional evidence received since the March 1988 Board 
decision, denying the appellant's claim for service 
connection for an acquired psychiatric disorder, has been 
discussed above.

To the extent that these records were not previously of 
record, they might be considered new.  However, to the extent 
that these records merely reflect that the appellant 
continues to suffer from schizophrenia, they are cumulative.

To the extent that the records reflect treatment for other 
disorders or further treatment of the appellant's 
schizophrenia, they are not probative with respect to the 
issue on appeal.

To the extent that the statements and testimony of Dr. Correa 
were not previously of record, they might be considered new.  
However, Dr. Correa merely states that the appellant 
currently has schizophrenia, that the appellant's 
schizophrenia did not preexist his military service, and that 
the appellant's schizophrenia was manifested first during his 
hospitalization at Portsmouth, Virginia, during service.  
These statements are cumulative of Dr. Capestany's testimony 
at the November 1981 hearing and Dr. Keene's February 1986 
statement.  Dr. Capestany stated that the appellant had had 
schizophrenia continuously since his first commitment to the 
naval hospital in 1960.  He stated that there was no evidence 
that the appellant had schizophrenia prior to service.  Dr. 
Keene stated that the appellant had been schizophrenic for 
many years and that the condition started upon his first 
commitment to the naval hospital in 1960.

Dr. Correa's statements and testimony merely corroborate the 
previously asserted theory that the appellant should have 
been diagnosed with schizophrenia in service.  This assertion 
was considered by the Board previously in August 1982 and 
March 1988.  Indeed, the opinions of Dr. Capestany and Dr. 
Keene are articulated more clearly and are based upon a 
greater command and more thorough examination of the record 
than that of Dr. Correa.

With respect to the service medical records reflecting 
treatment in March 1960 and February 1966; the statements by 
Jose Lebron, Luisa Suarez de Luna, Pedro Corda, and Gladys 
Perez Dones; the service personnel records; the December 1973 
VA psychiatric examination; the VA outpatient treatment 
records from December 1976 to February 1977; the VA treatment 
record dated on March 30, 1979; the VA treatment records 
dated in April 1984; the November 1979 treatment record from 
a naval dispensary; and the January 1986 statement Dr. 
Miranda, these records are merely exact duplicates of 
previously considered records, and they are thus not new and 
provide no basis for reopening the claim.

The appellant's pleadings and testimony essentially reiterate 
his previously considered contentions with respect to his 
schizophrenia and, as such, are not considered to be new.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).

To the extent that the appellant and his spouse contend that 
the appellant's current schizophrenia was incurred during his 
military service or within one year after service, for 
purposes of showing entitlement to service connection, such 
statements, being in effect lay speculation on medical issues 
involving the presence or etiology of a disability, are not 
probative to the claim on appeal and, therefore, are not 
deemed to be material.  See Pollard v. Brown, 6 Vet. App. 11 
(1993) (pursuant to Espiritu, 2 Vet. App. 492, lay testimony 
attempting to diagnose frostbite or arthritis in service held 
to not be competent evidence for such purpose, and thus not 
material); see also Moray, 5 Vet. App. 211 (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim).

The opinion of the VA examiners in August 1991 that the 
appellant incurred PTSD in service is not probative of 
whether the appellant incurred schizophrenia in service or 
within one year thereafter and is, therefore, not material.

Accordingly, the appellant has not submitted evidence that is 
new and material such as to form the basis to reopen and 
review the previously denied claim seeking entitlement to 
service connection for an acquired psychiatric disability.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligations 
under section 5103(a).  In this respect, it is not shown that 
the appellant has put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could serve as new and material evidence to reopen his claim.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's "duty" 
is just what it states, a duty to assist, not a duty to prove 
a claim).  See also Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  Hence, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under 
section 5103(a) to assist claimant in filing his claim 
pertains to relevant 
evidence (i.e., "evidence having any tendency to make the 
existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence," see Counts v. Brown, 
6 Vet. App. 473 (1994)) which may exist or could be 
obtained).


ORDER

New and material evidence sufficient to reopen a claim for 
service connection for schizophrenia not having been 
submitted, the claim is not reopened, and the appeal is 
denied.


		
JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

